Case 2:18-cv-02637-JPM-tmp Document 61 Filed 01/16/20 Page 1 of 2                              PageID 897



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


JOHN DOE,                                                          )
                                                                   )
                Plaintiff,                                         )
                                                                   )
v.                                                                 )       Civil Action No.
                                                                   )       2:18-cv-02637-JPM/tmp
SHELBY COUNTY GOVERNMENT;                                          )       Jury Demanded
CHIEF KIRK FIELDS,                                                 )
Interim Director Shelby County Jail;                               )
UNKNOWN JAILER 1; and                                              )
FLOYD BONNER, current Sheriff of                                   )
Shelby County, as Successor to BILL                                )
OLDHAM, individually and in their                                  )
official capacities,                                               )
                                                                   )
                Defendants.                                        )


       COMBINED MOTION AND MEMORANDUM IN SUPPORT FOR STATUS
              CONFERENCE REGARDING LENGTH OF TRIAL


        Defendant Shelby County moves the Court for a Status Conference in this case to address

the currently unspecified length of trial. In support of its Motion, Shelby County states as follows:

1.      Plaintiff brought this § 1983 lawsuit on September 6, 2018, against Shelby County, Chief

Kirk Fields, current Sheriff Floyd Bonner, and former Sheriff Bill Oldham,1 alleging that he was

raped or sexually assaulted in the Shelby County Jail in 2018. (ECF 1-1).

2.      The trial in this matter is currently set for Monday, April 13, 2020. (ECF 58).2



1
  Defendants Fields, Bonner, and Oldham are no longer defendants in either their individual or official
capacities. (See ECF 15, PageID 65; ECF 22).
2
  Shelby County filed its Amended Sealed Motion for Summary Judgment on January 15, 2020. (ECF 60).
Briefing is not yet complete. While Shelby County submits this Motion regarding trial length as a
precautionary measure, it nonetheless firmly believes that there are no triable issues of fact and that it is
entitled to judgment as a matter of law.
Case 2:18-cv-02637-JPM-tmp Document 61 Filed 01/16/20 Page 2 of 2                         PageID 898



3.      However, at this time the trial is set for an indeterminate length of time, and is listed on the

Court’s calendar as lasting one day only. As there are multiple witnesses (including experts)

involved, the trial will likely last multiple days.

4.      Therefore, Shelby County requests a brief status conference with the Court to establish the

length of the trial.

                                                Respectfully submitted,

                                                /s/E. Lee Whitwell
                                                JOHN MARSHALL JONES (#13289)
                                                johnm.jones@shelbycountytn.gov
                                                E. LEE WHITWELL (#33622)
                                                lee.whitwell@shelbycountytn.gov
                                                SHELBY COUNTY ATTORNEY’S OFFICE
                                                160 North Main Street, Suite 950
                                                Memphis, TN 38103
                                                (901) 222-2100

                                                Attorneys for Shelby County Government


                                      Certificate of Consultation

       I certify that I reached out to Plaintiff’s counsel—Curtis Johnson—via email on
Wednesday, January 8, 2020, regarding the relief sought in this Motion. As of this filing, Plaintiff’s
counsel has not responded.

                                        Certificate of Service

       I certify that the foregoing is being filed via the Court’s ECF system this 16th day of
January, 2020, for service on all persons registered in connection with this case, including:

Curtis D. Johnson
1407 Union Avenue, Suite 1002
Memphis, TN 38104

Attorney for Plaintiff

                                                /s/E. Lee Whitwell




                                                      2
